 1   James Maxwell Cooper (SBN 284054)
     Michael A. Gawley (SBN 294190)
 2   KESSENICK GAMMA & FREE, LLP
     44 Montgomery Street, Suite 3880
 3   San Francisco, CA 94104
     Tel: 415-362-9400
 4   Fax: 415-362-9401
     Email: mcooper@kgf-lawfirm.com
 5   Email: mgawley@kgf-lawfirm.com
 6   Attorneys for Defendant
     INDEPENDENT PHYSICIAN
 7   ASSOCIATES MEDICAL GROUP, INC.
     dba ALLCARE IPA
 8

 9

10                            UNITED STATES DISTRICT COURT

11                          EASTERN DISTRICT OF CALIFORNIA

12
     CENTRAL VALLEY MEDICAL GROUP,            Case No. 1:19-CV-00404-LJO-SKO
13   INC.,
                                              STIPULATION AND ORDER TO
14                     Plaintiff,             EXTEND DEADLINE TO RESPOND TO
                                              FIRST AMENDED COMPLAINT
15         vs.
                                              (Doc. 26)
16   INDEPENDENT PHYSICIAN
     ASSOCIATES MEDICAL GROUP, INC. dba       Hon. Lawrence J. O’Neill
17   ALLCARE IPA,
                                              Action Filed: March 19, 2019
18                     Defendant.             First Amended Complaint Filed: July 8, 2019
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO FAC
     CASE NO. 1:19-CV-00404-LJO-SKO
 1           Plaintiff Central Valley Medical Group, Inc. (“Plaintiff”) and Defendant Independent

 2   Physicians Associates Medical Group, Inc. dba AllCare IPA (“Defendant”) jointly stipulate to

 3   extending Defendant’s deadline to file its response to Plaintiff’s First Amended Complaint

 4   (“FAC,” ECF No. 21) until 21 days after the Court rules on Plaintiff’s motion to remand.

 5           WHEREAS, Plaintiff filed its Complaint in Stanislaus County Superior Court on March

 6   19, 2019;

 7           WHEREAS, Defendant removed the action to this Court on March 27, 2019;

 8           WHEREAS, Plaintiff filed a motion to remand the action on April 5, 2019 and Defendant

 9   opposed;

10           WHEREAS, on June 14, 2019, this Court denied Plaintiff’s motion to remand without

11   prejudice, permitting CVMG to file an amended complaint and renew its motion to remand (ECF

12   No. 20);

13           WHEREAS, on July 8, 2019, Plaintiff filed its First Amended Complaint (ECF No. 21);

14           WHEREAS, Plaintiff has renewed its motion to remand (ECF No. 22);

15           WHEREAS, Defendant intends to file a motion to dismiss the FAC;

16           WHEREAS, Defendant’s deadline to respond to the FAC is currently Monday, July 22,

17   2019;

18           WHEREAS, the parties have met and conferred and believe that it would be a better use

19   of judicial and party resources to permit the Court to resolve the question of federal jurisdiction

20   before the parties and the Court spend time and resources briefing and adjudicating Defendant’s

21   forthcoming motion to dismiss;

22           //

23           //

24           //

25           //

26           //

27           //

28           //
                                                                                                    Page 1
      STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO FAC
      CASE NO: 1:19-CV-00404-LJO-SKO
 1         IT IS HEREBY STIPULATED AND AGREED by the undersigned parties that:

 2         1. Defendant’s deadline to file and serve its response to Plaintiff’s FAC (ECF No. 21)

 3            shall be no later than 21 days after this Court rules on Plaintiff’s motion to remand

 4            (ECF No. 22).

 5

 6   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

 7

 8   Dated: July 16, 2019
                                             KESSENICK GAMMA & FREE. LLP
 9                                           By: /s/ J. Maxwell Cooper
                                                  J. Maxwell Cooper
10

11                                           J. Maxwell Cooper (SBN 284054)
                                             Michael A. Gawley (SBN 294190)
12                                           Attorneys for Defendant
                                             INDEPENDENT PHYSICIAN ASSOCIATES
13                                           MEDICAL GROUP, INC. dba ALLCARE IPA

14

15
     DATED: July 16, 2019                 DOLL AMIR & ELEY LLP
16

17                                        By: _/s/Krista Hernandez________________________
                                               Michael M. Amir
18                                             Krista Hernandez
                                          Attorneys for Plaintiff,
19                                        Central Valley Medical Group, Inc.

20

21

22

23

24

25

26
27

28
                                                                                                 Page 2
     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO FAC
     CASE NO: 1:19-CV-00404-LJO-SKO
 1                                                ORDER

 2            Pursuant to above-stipulation (Doc. 26) and for good cause shown, it is hereby

 3   ORDERED that Defendant shall file and serve its response to Plaintiff’s First Amended

 4   Complaint (Doc. 21) no later than twenty-one (21) days after the Court issues its order on

 5   Plaintiff’s Motion for Remand (Doc. 22.).

 6
     IT IS SO ORDERED.
 7

 8   Dated:     July 17, 2019                                    /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                                  Page 3
      STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO FAC
      CASE NO: 1:19-CV-00404-LJO-SKO
